Title: From James Madison to Rufus King, 23 July 1801
From: Madison, James
To: King, Rufus


Sir,
Department of State Washington 23d July 1801
Mr. William Gibson, Merchant of Charleston, south Carolina, has represented to me, that he has two appeals now depending in London from the sentences of the Vice Admiralty Court of the Bahamas in the cases of the American Ship Sally and Brig Isabella, the former owned and both of them laden in part with his property, and which the presiding Judge, Condemned for the sole reason, that Mr. Gibson had been admitted a Citizen of the United States subsequent to the year 1793. If you can render him any assistance in facilitating the attainment of Justice, I request you to be pleased to lend him your aid as far as may be usual and proper. With very much respect, I have the honour to be, sir, Your most obedient Servant
(Signed)   James Madison
  

   
   Tr (CSmH); letterbook copy (DNA: RG 59, IC, vol. 1); letterbook copy (DNA: RG 59, IM, vol. 5). Tr marked: “Copy from the original; no Duplicate received.”


